Case 1:21-cv-01711-AT Document 4 Filed 03/08/21 Page 1 of 2
           Case 1:21-cv-01711-AT Document 4 Filed 03/08/21 Page 2 of 2



       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with

this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge v.

United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good faith when

seeking review of a nonfrivolous issue).

       SO ORDERED.

Dated: March 8, 2021
       New York, New York




                                                    2
